DETAILED ACTION

Applicant’s arguments, see Remarks, filed on 01/24/2022, with respect to claims 1, 4, and 7 have been fully considered and are persuasive.  The 35 USC 103 rejection of Harrises et al. (US Pub. No. 2017/0206691 A1) in view of August (US Pub. No. 2009/0135253 A1) and in further view of Oddou et al. (US Pub. No. 2013/0329971 A1) has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 4, and 7, the disclose prior art of record fails to disclose the claim as a whole and particular it fails to disclose the newly added limitations as follows: 
face authentication of any person present in a narrow floor or passage based on an input image picked up by an image pickup device, the input image including a mirror region corresponding to a mirror installed in the narrow floor or passage;
a fixed triangular mirror configured to allow the image pickup device to pick up persons to be picked up existing on both sides of the fixed triangular mirror in the narrow floor or passage;

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cutler (US Pub. No. 2005/0151837 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662